UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-6214


EUGENE N. DUNSTON,

                Plaintiff - Appellee,

           v.

SHERIFF DONNIE HARRISON, in his official and individual
capacities; MICHAEL J. HAYES, Wake County Sheriff's Office
Detention   Officer,  in   his    individual   capacity;   WACO
DOUGLAS, JR., Former Wake County Sheriff's Office Detention
Officer,   in   his  individual     capacity;   OHIO   CASUALTY
INSURANCE COMPANY, as surety; DUANE D. GREENFIELD, Wake
County   Sheriff's   Office    Detention    Officer,   in   his
individual capacity,

                Defendants - Appellants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:11-cv-00747-F)


Argued:   October 28, 2014              Decided:   November 18, 2014


Before WILKINSON and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


ARGUED: James Nicholas Ellis, POYNER SPRUILL LLP, Rocky Mount,
North Carolina, for Appellants.  Eric Laurence Doggett, DOGGETT
LAW OFFICES, Raleigh, North Carolina, for Appellee.   ON BRIEF:
Caroline P. Mackie, POYNER SPRUILL LLP, Raleigh, North Carolina,
for Appellants.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

       Eugene   Dunston    (Dunston)      brought      this     42    U.S.C.    §    1983

action against Waco Douglas, Jr. (Officer Douglas) and Duane

Greenfield         (Lieutenant          Greenfield)           (collectively           the

Appellants), among others not relevant in this appeal.                          Dunston

alleges, inter alia, that the use of excessive force on three

separate     occasions--one        involving       Officer      Douglas        and   two

involving Lieutenant Greenfield--violated his rights under the

Due Process Clause of the Fourteenth Amendment.                       On the date of

the incidents in question, September 25, 2010, the Appellants

were   employees     of   the    Wake    County,      North    Carolina      Sheriff’s

Department assigned to the Wake County Detention Center (WCDC),

and Dunston was a pretrial detainee at the WCDC.

        The Appellants moved for summary judgment on Dunston’s due

process claims, raising the defense of qualified immunity.                           The

district court held that the Appellants were not entitled to

qualified immunity because Dunston had shown the existence of a

genuine issue of material fact as to whether the Appellants had

violated    his    Fourteenth      Amendment      rights.        In    the     district

court’s    view,    a   jury    could    conclude,      based    on    the     evidence

viewed in the light most favorable to Dunston, that unnecessary

and wanton pain and suffering was inflicted upon him on each

occasion in question.           See Carr v. Deeds, 453 F.3d 593, 605 (4th

Cir.   2006)    (noting    that,     under      the   Fourteenth       Amendment,      a

                                        - 3 -
pretrial   detainee   must     show   that    the   defendant     inflicted

unnecessary and wanton pain and suffering upon him).            On appeal,

the Appellants challenge the district court’s denial of their

motion for summary judgment on Dunston’s due process claims.

     Having   reviewed   the    parties’     submissions,   the    district

court’s opinion, and the applicable law, and having heard oral

argument, we conclude that the district court correctly denied

the Appellants’ motion for summary judgment on Dunston’s due

process claims.   Accordingly, we affirm on the reasoning of the

district court’s comprehensive opinion.             Dunston v. Harrison,

No. 5:11-cv-747-F, 2014 WL 126047 (E.D.N.C. January 14, 2014).



                                                                   AFFIRMED




                                  - 4 -